NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUCIANO DURAN-ARREOLA, AKA                      No.    15-73825
Luciano Arreola,
                                                Agency No. A202-014-701
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**


Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Luciano Duran-Arreola, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to remand. Romero-Ruiz v. Mukasey, 538 F.3d
1057, 1062 (9th Cir. 2008). We review de novo claims of due process violations.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion or violate due process in denying

Duran-Arreola’s motion to remand, where he did not show the alleged ineffective

assistance of counsel may have affected the outcome of his proceedings. See id. at

793-94 (to demonstrate ineffective assistance of counsel, petitioner must show

counsel failed to perform with sufficient competence and that petitioner was

prejudiced by counsel’s performance; to show prejudice, petitioner must show

counsel’s performance was so inadequate it may have affected the outcome of

proceedings).

      PETITION FOR REVIEW DENIED.




                                         2                                     15-73825